Citation Nr: 0512371	
Decision Date: 05/04/05    Archive Date: 05/18/05	

DOCKET NO.  99-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for residual scarring 
of shell fragment wounds of the left chest wall and left 
thigh. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1962 August 1964 and 
from June 1965 to July 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran appealed a November 2000 decision which denied 
his claim for compensable evaluation for residual scarring 
from shell fragment wounds to the left chest wall and left 
thigh to the United States Court of Appeals for Veterans 
Claims (Court).  An April 2001 court order granted a March 
2001 joint motion vacating and remanding the Board's November 
2000 decision.  Copies of the Court's order and joint motion 
have been included in the claims file.

The Board remanded the appeal in June 2003 and April 2004 for 
additional development and to accord due process.

In a March 2005 statement the veteran's representative 
indicates a desire for the veteran to be considered for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  This issue has not 
been adjudicated by the regional office and is referred to 
the RO for its consideration.


FINDINGS OF FACT

1.  The veteran's residual scarring from shell fragment 
wounds of the left chest wall and left thigh are manifest by 
two 3 cm. scars on the left anterior chest which are 1 mm. 
wide and one 8 cm. scar on the left medial thigh that is 3 
mm. wide with no tenderness, no adherence, no ulceration or 
breakdown of the skin, no elevation or depression of the 
scars, no underlying tissue loss, no inflammation, edema, or 
keloid formation and no limitation of function of any part by 
the scars.

2.  The veteran's service-connected PTSD is manifested by 
suicidal and homicidal ideations with no current plan or 
intent, severely impaired short term memory, concentration, 
judgment, and abstract thinking, severe depression, chronic 
sleep impairment, and severely impaired impulse control; his 
thought processes and thought content are within normal 
limits, he does not have delusions and hallucinations, he 
maintains personal hygiene and other basic activities of 
daily living, he is fully oriented in all spheres, his long 
term memory is intact, and he is employed on a full-time 
basis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residual 
scarring from shell fragment wounds of the left chest wall 
and left thigh have not been met.  38 U.S.C.A. §§1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 7803, 7804, 7805 (prior to 
August 30, 2002), Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (from August 30, 2002) (2004).

2.  The criteria for an evaluation greater than 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§1155, 5102, 5103, 
5103 A, 5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 4.10, Part 4, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet App 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating as based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§4.1, 4.10.  
Regulations require that where there is a question as to 
which of to evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Shell Fragment Wound Scarring

The report of a May 1969 VA examination reflects that the 
veteran reported that his left leg did not bother him but he 
was beginning to have slight pain and discomfort on the left 
side.  There were four irregular shaped scars on the left 
mid-thigh, internal surface, and all four measured 1-inch in 
length.  All were well-healed and nontender.  They did not 
interfere with function of the thigh in any matter.  There 
was no muscle atrophy or any other abnormality in this area.  
There was a 1-inch well-healed linear, superficial scar in 
the left lower chest wall in the midaxillary line.  There was 
a 1-inch circular, well-healed superficial scar in the same 
area.  Neither of these scars interfered with the action of 
the chest in any manner.  The veteran did have complaints of 
slight tenderness in this area.  The diagnoses included scars 
of gunshot wounds of the left thigh and left lower chest 
wall.  

A report of an October 2002 VA examination reflects that the 
veteran's claims file had been reviewed.  The veteran 
reported that he had pain in his chest.  There were two 3 cm. 
scars on the left anterior chest that were 1 mm. wide.  There 
was an 8 cm. scar on the left medial thigh that was 3 mm. 
wide.  There was no tenderness or adherence and texture was 
good.  There was no ulceration or breakdown of the skin.  
There was no elevation or depression of the scars.  The 
veteran had a hard time finding them himself.  There was no 
underlying tissue loss and no inflammation, edema or keloid 
formation.  The skin color of the scars was the same as the 
skin.  The scars did not limit the function of any part.  The 
diagnosis was shrapnel wound of the left thigh and left chest 
that was asymptomatic.  

The veteran's service-connected residual scarring from shell 
fragment wounds of the left chest wall and left thigh have 
been evaluated under the provisions of Diagnostic Code 7805 
of the Rating Schedule.  Prior to and from August 30, 2002, 
Diagnostic Code 7805 provides that scars are to be rated on 
limitation of function of the part affected.  Prior to and 
from August 30, 2002, Diagnostic Code 7804 has provided 
essentially the same evaluation.  Where scars are shown to be 
painful on examination a 10 percent evaluation will be 
awarded.  Likewise, Diagnostic Code 7803 is similar prior to 
and from August 30, 2002, in that it would provide a 
10 percent evaluation for scars that are superficial.

From August 30, 2002, Diagnostic Codes 7801 and 7802 provide 
for assigning evaluations for scars based on the area 
involved.  Diagnostic Code 7801 provides a 10 percent 
evaluation for scars that are deep or that cause limited 
motion and involved an area or areas exceeding 6 square 
inches (39 sq. cm.).  Diagnostic Code 7802 provides for a 10 
percent evaluation for scars that are superficial and do not 
cause limited motion, but involve an area or areas of 144 
square inches or greater (929 sq. cm.).

All of the competent medical evidence reflects that the 
veteran's scars of the left chest wall and left thigh occupy 
an area smaller than 6 square inches or 39 square 
centimeters.  In this regard, the Board observes that the 
most recent examination measured the scars in centimeters and 
millimeters.  All of the competent medical evidence reflects 
that the veteran's scars of the chest and left thigh occupy 
an area smaller than 6 square inches or 39 square 
centimeters.  Therefore, a preponderance of the evidence is 
against a compensable evaluation for residual scarring from 
shell fragment wounds of the left chest wall and left thigh 
under Diagnostic Codes 7801 and 7802.

Further, there is no competent medical evidence indicating 
that the veteran currently experiences any limitation of 
function of any part as a result of the scars or that the 
scars are superficial or painful.  All of the competent 
medical evidence indicates that the scars are not superficial 
or painful and that they do not limit the function of any 
part.  Therefore, a preponderance of the evidence is against 
a compensable evaluation under Diagnostic Codes 7803, 7804 
and 7805 both prior to and from August 30, 2002.  
Accordingly, a preponderance of the evidence is against a 
compensable evaluation for residual scarring from shell 
fragment wounds of the left chest wall and left thigh.

PTSD

The report of a January 1999 VA psychiatric examination 
reflects that the veteran had been employed for 30 years with 
the same employer.  His thought processes and thought content 
appeared to be within normal limits.  He denied delusions and 
hallucinations.  He reported suicidal and homicidal thoughts 
and ideations with no current plan or intent.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was fully oriented.  His long-term 
memory was intact.  His short term memory, concentration, 
judgment and abstract thinking were severely impaired.  His 
mood was severely depressed.  His depression was continuous 
in nature and his sleep impairment was chronic.  His impulse 
control was severely impaired.  The diagnoses included 
chronic, severe, PTSD and the examiner indicated that the 
veteran's Global Assessment of Functioning (GAF) was 41.  The 
examiner commented that the veteran was unable to establish 
or maintain effective social and occupational relationships 
due to his PTSD.  The examiner noted that the veteran 
continued to work on a full-time basis, but it was the 
examiner's opinion that the veteran had never fully adjusted 
to the workplace environment due to his PTSD.

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders of the Rating Schedule.  A 70 
percent evaluation is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as a work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal ideations; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned where 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th. edition (DSM IV) reflects that a GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.

The veteran appealed a February 1999 RO decision that granted 
a 50 percent evaluation for his PTSD.  A January 2005 RO 
decision granted a 70 percent evaluation for his PTSD 
effective November 17, 1997.  The appeal, however, remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

It is not contended, and there is no competent medical 
evidence to show, that the veteran has persistent delusions 
or hallucinations, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, his own 
occupation, or his own name.  Rather, the competent medical 
evidence indicates that he does not have persistent delusions 
or hallucinations, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, his own 
occupation or his own name.

The competent medical evidence reflects that the veteran does 
have suicidal and homicidal ideation, as is required for a 70 
percent evaluation, but, he does not have persistent danger 
of hurting himself or others because he does not have any 
current plan or intent.  Further, the competent medical 
evidence does not indicate that he has grossly inappropriate 
behavior or gross impairment in thought processes or 
communication.  Rather, his thought processes and content 
appeared to be within normal limits.  Therefore, there is no 
competent medical evidence which reflect symptoms that would 
support a 100 percent evaluation for the veteran's service-
connected PTSD.  Rather, the competent medical evidence 
indicates that the veteran does not experience symptoms that 
would support an award of a 100 percent evaluation for his 
PTSD.  The record as a whole does not reflect total social 
and occupational impairment due to the veteran's PTSD 
symptoms.  Accordingly, a preponderance of the evidence is 
against the veteran's claim for an evaluation greater than 70 
percent for his service-connected PTSD.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in development of facts 
pertinent to his claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §3.159(b)(c) (2004).

The Court's decision in Pellegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini, at 120, that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The initial AOJ decisions, in January and February 1999, were 
prior to passage of the VCAA.  In October 2002, August 2003, 
and April 2004 the veteran was provided with VCAA notice by 
official letters that informed him of the evidence needed to 
substantiate his claims.  He was requested to send the 
evidence needed as soon as possible.  He was advised of the 
evidence that VA was responsible for getting, as well as the 
evidence he should submit, and how VA would help him in 
obtaining evidence.  He was informed that he should submit 
any evidence that would support his claims.  The veteran was 
also provided with VCAA implementing regulations in a January 
2005 supplemental statement of the case and a January 2005 
statement of the case.

The Pellegrini court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet App at 120-121.

In this case, the Board concludes that the aforementioned 
letters and supplemental statements of the case, as well as 
an earlier statement of the case and other supplemental 
statements of the case contained all of the information 
necessary to comply with Pellegrini.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimant's are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. § 
7104(a), all questions in a matter which, under 38 U.S.C.A. § 
511(e), are subject to a decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
decisions are made by the Board.  Because the Board makes the 
final decisions on behalf of the Secretary with respect to 
claims for veteran's benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error, 
especially since an RO determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes a 
single and sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing notice to 
the claimant prior to the initial adjudication is harmless 
error.

With respect to VA's duty to assist, VA treatment records 
have been obtained and the veteran has been afforded VA 
examinations.  The veteran has indicated that he does not 
desire a personal hearing.  The Board acknowledges that the 
most recent evidence concerning the level of disability due 
to PTSD is the 1999 VA examination report.  The veteran 
reported in 2002, however, that he had only been to VA one 
day that year, and did not report any treatment - VA or non-
VA - for PTSD.  He did not respond to later letters giving 
him an opportunity to report the existence of additional 
evidence.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.




ORDER

A compensable evaluation for residual scarring from shall 
fragment wounds of the left chest wall and left thigh is 
denied.

An evaluation greater than 70 percent for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


